Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1, illustrated in Fig.2 in the reply filed on 06/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/816,818 (reference application) in view of claims 1-13 of U.S. Patent No. 10,056,516 B2.
Claims 1-2 of copending Application No. 16/816,818 teaches all the limitation of claim 1 except the limitation of “a connecting part that connects adjoining solar cells among the plurality of solar cells electrically in series at respective ends in the extending direction.”
Claims 1-2 of claims 1-3 of U.S. Patent No. 10,056,516 B2 teaches “a connecting part (sections) that connects adjoining solar cells among the plurality of solar cells electrically in series at respective ends in the extending direction.”
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of claims 1-2 of copending Application No. 16/816,818 (reference application) and claims 1-3 of U.S. Patent No. 10,056,516 B2 in order to electrically sequentially connect the plurality of fan-shaped solar cells. See the table below:
Application claims
copending Application claims
Claim 2
Obvious over copending Application claims 3 and 4.
Claim 3
Obvious over copending Application claims 5-8.
Claim 4
Obvious over copending Application claims 9-14.
Claim 5
Obvious over copending Application claim 15.
Claim 6
Obvious over copending Application claim 15.
Claim 7
Obvious over copending Application claim 15.
Claim 8
Obvious over copending Application claim 16.
Claim 9
Obvious over copending Application claim 16.
Claim 10
Obvious over copending Application claim 16.
Claim 14
Obvious over copending Application claim 18.
Claim 15
Obvious over copending Application claim 18.
Claim 16
Obvious over copending Application claim 18.
Claim 17
Obvious over copending Application claim 16.
Claim 18
Obvious over copending Application claim 16.
Claim 19
Obvious over copending Application claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 2014/0060614 A1, hereinafter refer to Saito) in view of Sekiguchi (U.S. Pat. No. 6,791,905 B1, hereinafter refer to Sekiguchi).
Regarding Claims 1 and 5: Saito discloses solar panel (see Saito, Figs.4-8 as shown below and ¶ [0003]) comprising: 

    PNG
    media_image1.png
    522
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    446
    444
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    445
    448
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    341
    550
    media_image5.png
    Greyscale

a plurality of solar cells (11 to16) each of which is formed in a belt-shape (circular shape) extending in a predetermined direction on a plate-shaped surface and which is disposed in rows in a cell-width direction perpendicular to an extending direction of the plurality of solar cells (11 to16) (see Saito, Figs.4-8 as shown above and ¶ [0040]);
a partition area (each solar cells 11 to16 are separated by an insulating layer 26/36 formed therebetween) that divides the plurality of solar cells (11 to 16) from each other (see Saito, Figs.4-8 as shown above, ¶ [0054], and ¶ [0119); and 
a connecting part (17 to 21) that connects adjoining solar cells (11 to 16) among the plurality of solar cells (11 to 16) electrically in series at respective ends in the extending direction (see Saito, Figs.4-8 as shown above, ¶ [0043], ¶ [0081], and ¶ [0099); 
wherein the plurality of solar cells (11 to 16) has, across at least two of the plurality of solar cells (11 to 16), a transparent power generation area (24) in which a power generation area and a transparent area (the gap/space between adjacent solar cells) that transmits light are alternately disposed and extend in the extending direction (see Saito, Figs.4-8 as shown above and ¶ [0044]- ¶ [0045]), 
wherein the transparent power generation area (21) extends over an entire cell width of at least one of the plurality of solar cells (11 to 16), and the connecting part (17 to 21) is disposed at each of opposite ends in the extending direction of the at least one solar cell (11 to 16) (see Saito, Figs.4-8 as shown above) (as claimed in claim 1).  
Saito is silent upon explicitly disclosing wherein a display apparatus comprising: the solar panel according to claim 1; and 
a display (as claimed in claim 5).  
Before effective filing date of the claimed invention the disclosed display apparatus comprising: the solar panel according to claim 1; and a display in order to displaying time and a calendar.
For support see Sekiguchi, which teaches wherein a display apparatus comprising: the solar panel according to claim 1 (see Sekiguchi, Figs.1-8, and col.1, lines 1-10); and 
a display (see Sekiguchi, Figs.1-8, and col.1, lines 1-10) (as claimed in claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Saito and Sekiguchi to enable a display apparatus comprising: the solar panel according to claim 1; and a display as taught by Sekiguchi in order to displaying time and a calendar (see Sekiguchi, Figs.1-8, and col.1, lines 1-10).
Regarding Claim 2: Saito as modified teaches solar panel as set forth in claim 1 as above. The combination of Saito and Sekiguchi further teaches wherein at least a part of the plurality of solar cells (11 to 16) that corresponds to a visible area seen from an outside is configured as the transparent power28 generation area (24) (see Saito, Figs.4-8 as shown above).  
Regarding Claims 3 and 4: Saito as modified teaches solar panel as set forth in claims 1 and as above. The combination of Saito and Sekiguchi is silent upon explicitly disclosing wherein the power generation area disposed in the transparent power generation area is formed in a thin-line shape having a width narrower than a width of the transparent area (as claimed in claim 4); however, teaches wherein the power generation area of the transparent power generation area (24) is formed in a shape of a thin line that is narrower than the transparent area (the gap/space between adjacent solar cells) (see Saito, Fig.5 as shown above) (as claimed in claim 3).
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width of transparent area (the gap/space between adjacent solar cells) through routine experimentation and optimization to obtain optimal or desired device performance because the width of transparent area (the gap/space between adjacent solar cells) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 6: Saito as modified teaches solar panel as set forth in claim 2 as above. The combination of Saito and Sekiguchi further teaches wherein a display apparatus comprising: the solar panel according to claim 2 (see Sekiguchi, Figs.1-8, and col.1, lines 1-10); and 
a display (see Sekiguchi, Figs.1-8, and col.1, lines 1-10).  
Regarding Claim 7: Saito as modified teaches solar panel as set forth in claim 3 as above. The combination of Saito and Sekiguchi further teaches a display apparatus comprising: the solar panel according to claim 3 (see Sekiguchi, Figs.1-8, and col.1, lines 1-10); and 
a display (see Sekiguchi, Figs.1-8, and col.1, lines 1-10).  
Regarding Claim 8: Saito as modified teaches solar panel as set forth in claim 5 as above. The combination of Saito and Sekiguchi further teaches wherein the display is of a dot matrix type in which display29 elements are arranged in a predetermined arrangement direction (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10),
wherein the extending direction of the plurality of solar cells (8) is oblique to the predetermined arrangement direction at a predetermined angle (note: if Fig.1 is rotated at a degree greater than zero degree and less than ninety degree results an oblique view) (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).
Regarding Claim 9: Saito as modified teaches solar panel as set forth in claim 6 as above. The combination of Saito and Sekiguchi further teaches wherein the display is of a dot matrix type in which display elements are arranged in a predetermined arrangement direction (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10), 
wherein the extending direction of the plurality of solar cells (8) is oblique to the predetermined arrangement direction at a predetermined angle (note: if Fig.1 is rotated at a degree greater than zero degree and less than ninety degree results an oblique view) (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).  
Regarding Claim 10: Saito as modified teaches solar panel as set forth in claim 7 as above. The combination of Saito and Sekiguchi further teaches wherein the display is of a dot matrix type in which display elements are arranged in a predetermined arrangement direction (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10), 
wherein the extending direction of the plurality of solar cells (8) is oblique to the predetermined arrangement direction at a predetermined angle (note: if Fig.1 is rotated at a degree greater than zero degree and less than ninety degree results an oblique view) (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).  
Regarding Claim 11: Saito as modified teaches solar panel as set forth in claim 5 as above. The combination of Saito and Sekiguchi further teaches wherein the solar panel is overlaid on a view side of the display (see Sekiguchi, Figs.1-8), 
wherein the connecting part (41/42) is disposed outside a visible area of the display that is seen from an outside of the display apparatus (see Sekiguchi, Figs.1-8).  
Regarding Claim 12: Saito as modified teaches solar panel as set forth in claim 6 as above. The combination of Saito and Sekiguchi further teaches wherein the solar panel is overlaid on a view side of the display (see Sekiguchi, Figs.1-8), 
wherein the connecting part (41/42) is disposed outside a visible area of the display that is seen from an outside of the display apparatus (see Sekiguchi, Figs.1-8).  
Regarding Claim 13: Saito as modified teaches solar panel as set forth in claim 7 as above. The combination of Saito and Sekiguchi further teaches wherein the solar panel is overlaid on a view side of the display (see Sekiguchi, Figs.1-8), 
wherein the connecting part (41/42) is disposed outside a visible area of the display that is seen from an outside of the display apparatus (see Sekiguchi, Figs.1-8).  
Regarding Claim 14: Saito as modified teaches solar panel as set forth in claim 1 as above. The combination of Saito and Sekiguchi further teaches wherein a timepiece comprising: the solar panel according to claim 1 (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10); 
a display (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10); and 
a timing unit that performs clock processing (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).  
Regarding Claim 15: Saito as modified teaches solar panel as set forth in claim 2 as above. The combination of Saito and Sekiguchi further teaches wherein a timepiece comprising: the solar panel according to claim 2 (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10); 
a display (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10); and 
a timing unit that performs clock processing (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).  
Regarding Claim 16: Saito as modified teaches solar panel as set forth in claim 3 as above. The combination of Saito and Sekiguchi further teaches wherein a timepiece comprising: the solar panel according to claim 3 (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10); 
a display (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10); and 
a timing unit that performs clock processing (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).  
Regarding Claim 17: Saito as modified teaches solar panel as set forth in claim 14 as above. The combination of Saito and Sekiguchi further teaches wherein the display is of a dot matrix type in which display elements are arranged in a predetermined arrangement direction (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10), 
wherein the extending direction of the plurality of solar cells (8) is oblique to the predetermined arrangement direction at a predetermined angle (note: if Fig.1 is rotated at a degree greater than zero degree and less than ninety degree results an oblique view) (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).  
Regarding Claim 18: Saito as modified teaches solar panel as set forth in claim 15 as above. The combination of Saito and Sekiguchi further teaches wherein the display is of a dot matrix type in which display elements are arranged in a predetermined arrangement direction (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10), 
wherein the extending direction of the plurality of solar cells () is oblique to the predetermined arrangement direction at a predetermined angle (note: if Fig.1 is rotated at a degree greater than zero degree and less than ninety degree results an oblique view) (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).  
Regarding Claim 19: Saito as modified teaches solar panel as set forth in claim 16 as above. The combination of Saito and Sekiguchi further teaches wherein the display is of a dot matrix type in which display elements are arranged in a predetermined arrangement direction (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10), 
wherein the extending direction of the plurality of solar cells is oblique to the predetermined arrangement direction at a predetermined angle (note: if Fig.1 is rotated at a degree greater than zero degree and less than ninety degree results an oblique view) (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10).  
Regarding Claim 20: Saito as modified teaches solar panel as set forth in claim 14 as above. The combination of Saito and Sekiguchi further teaches wherein the solar panel is overlaid on a visible side of32 the display (see Sekiguchi, Figs.1-2, abstract, and col.1, lines 1-10), 
wherein the connecting part (41/42) is disposed outside a visible area of the display that is seen from an outside of the timepiece (see Sekiguchi, Figs.1-3 and 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896